Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Raphael on April 8, 2021.

The application has been amended as follows: 
Amend claim 1 as follows:
1. A garment comprising a knit fabric comprising a thermal control combination yam system comprising:
a first plurality of microdenier hydrophobic yarns consisting of polypropylene (PP) and having approximately 1 filament per denier,
wherein a first surface of the garment consists essentially of the first plurality of yarns, which are configured to wick moisture, comprising liquid water, from the first surface; and
a second plurality of yarns comprising hydrophobic ultra microfibers (UMF), which are relatively less hydrophobic than the microdenier yarns, wherein the UMF are made of sub filaments which are formed from split co-extruded filament fibers consisting of a combination of nylon and polyester and having approximately 1 filament per denier, wherein upon splitting, there are per co-extruded filament fiber and have been created 
wherein a second surface of the garment consists essentially of the second plurality of yarns, which are configured to disperse moisture wicked by the first plurality of yarns,
wherein the first plurality of yarns is in direct contact with the second plurality of yarns, and wherein the first plurality of yarns and the second plurality of yarns are present in the system in a proportion of from 70 to 90% of the first plurality of yarns to from 10 to 30% of the second plurality of yarns, based on total yarns in the system.

Amend claim 50 as follows:
50. A garment comprising a knit fabric comprising a thermal control combination yam system comprising:
a first plurality of microdenier hydrophobic yarns consisting of polypropylene (PP) and having approximately 1 filament per denier,
wherein a first surface of the garment consists essentially of the first plurality of yarns, which are configured to wick moisture, comprising liquid water, from the first surface; and
a second plurality of yarns comprising hydrophobic ultra microfibers (UMF), which are relatively less hydrophobic than the microdenier yarns, wherein the UMF are made of sub filaments which are formed from split co-extruded filament fibers consisting of a combination of nylon and polyester and having approximately 1 filament per denier, wherein upon splitting, there are per co-extruded filament fiber and have been created 
wherein a second surface of the garment consists essentially of the second plurality of yarns, which are configured to disperse moisture wicked by the first plurality of yarns,
wherein the first plurality of yarns is in direct contact with the second plurality of yarns, and wherein the first plurality of yarns and the second plurality of yarns are present in the system in a proportion of from 70 to 90% of the first plurality of yarns to from 10 to 30% of the second plurality of yarns, based on total yarns in the system, and wherein the knit fabric is knit in a jersey configuration.

Specification
The following changes to the specification have been approved by the examiner and agreed upon by applicant: Based in the substitute specification filed January 4, 2016:-  [000147] Knit fabrics are "composed of intermeshing loops of yam." 

Reasons for Allowance
Claims 1, 35, 37, and 46-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as USPN 6,427,493 to Kasdan, US Pub. No. 2005/0101209 to Li, US Pub. No. 2010/0101744 to Sawada, and US Pub. No. 2006/0057350 to Chi, does not teach the specifically claimed garment structure in claims 1 and 50.  Kasdan teaches athletic wear comprising a double knit fabric for moisture management formed of synthetic yarns comprising non-microfiber synthetic yarn to be worn against the body for maximum moisture absorption and a microfiber synthetic yarn on the face to provide maximum siphoning to remove the moisture from the wear’s body that overlaps in scope with a microdenier yarn.  Kasdan teaches the synthetic yarn being form of nylon, polyester, or polypropylene.  Li teaches the use of more hydrophobic material on the inner most surface and more hydrophilic material on the outer surface to provide improved moisture management properties by the hydrophobic points keeping the inner surface dry and preventing liquid back flow while the more hydrophilic portion allows quick absorption of liquid water and enables wicking.  Sawada teaches that the nylon is more hydrophilic than polypropylene.  Ochi teaches the use of nanofibers in knitted fabrics for clothing that have greatly improved adsorbing capability.  The prior art combination does not teach or render obvious the specifically claimed structure of claims 1 and 50, including the specifically claimed combination of a first plurality of microdenier hydrophobic yarns consisting of polypropylene having approximately 1 filament per denier and a second plurality of yarns comprising hydrophobic ultra microfibers (UMF) that are relatively less hydrophobic than the microdenier yarn and made of sub filaments formed from split co-extruded filament fibers consisting of nylon and polyester having approximately 1 filament per denier and form between 10 and 50 sub filaments per co-extruded filaments and have micro-cracked created on the surface due to splitting, thereby having both nylon and polyester sub filaments with micro-cracks, and having the first plurality of yarns and second plurality of yarns in the claimed amounts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A GILLETT/Examiner, Art Unit 1789